Citation Nr: 0002676	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-45 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to restoration of a total evaluation for a skull 
fracture and closed head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1983 to December 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 


FINDING OF FACT

A skull fracture and closed head injury with aphasia, 
decreased mental function, headaches, mild right hemiparesis 
and a history of dizzy spells results in total social and 
industrial inadaptability.  


CONCLUSION OF LAW

Restoration of a total evaluation for a skull fracture and 
closed head injury with aphasia, decreased mental function, 
headaches, mild right hemiparesis and a history of dizzy 
spells is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

While in service, in June 1985, the veteran was involved in a 
motorcycle accident and sustained a skull fracture.  In 
August 1986, the RO granted service connection for a skull 
fracture and closed head injury with aphasia, decreased 
mental function, headaches, decreased sense of smell, history 
of right hemiparesis and history of dizzy spells.  The 
veteran's disability was evaluated as 100 percent disabling 
under diagnostic code 8043 and 9304 at that time and has so 
remained until the RO reduced the evaluation of the veteran's 
disability to 70 percent in August 1994.

In August 1994 the RO reduced the evaluation of the veteran's 
disability to 70 percent, effective November 1, 1994.  The 
RO, in that same action, determined that the veteran, who 
until then had been in receipt of special monthly 
compensation, no longer was entitled to that compensation 
because, as a result of the reduction, she no longer met the 
requirements for special monthly compensation set forth under 
38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  

The Board observes that in August 1999, the RO reevaluated 
the veteran's disability as 100 percent disabling, based in 
large part upon the results of an examination performed in 
March 1999.  The RO also restored special monthly 
compensation at that time.  That 100 percent evaluation, as 
well as the grant of special monthly compensation, was made 
effective March 26, 1999.  The veteran has perfected for 
appeal the propriety of the initial reduction in question.  
Therefore, her entitlement to a restoration of a total 
evaluation as of November 1, 1994, as well as to special 
monthly compensation, is at issue in this case.  

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
the Secretary.  The United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veteran's Appeals)(Court), in Brown v. Brown, 5 Vet. App. 
413 (1993), interpreted provisions of 38 C.F.R. § 4.13, to 
require that in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual changed in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that, in any rating reduction case, it must be determined 
that an improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  In cases, such as 
this, where a rating has been in effect five years or more at 
the time of the reduction, the provisions of 38 C.F.R. 
§ 3.344 also establish that there must be an improvement 
before an evaluation is reduced.  Similarly, in cases 
involving the reduction of total disability ratings, 
38 C.F.R. § 3.43 requires examination showing material 
improvement as a precondition to a reduction. 

Evidence associated with the claims file does not reflect a 
significant overall improvement in the veteran's condition 
and, moreover, reflects that the veteran's disability 
continues to warrant a total evaluation.  During a VA 
examination in September 1990, an examiner observed that the 
veteran had great difficulty in finding words and in 
expressing herself in even common matters.  Although the 
veteran was described as relevant and coherent, the examiner 
added that mental functioning was obviously decreased by 
aphasia.  The diagnosis was that of status post closed head 
injury, severe, with expressive and receptive aphasia and 
limitation of mental functioning.  

During a VA examination in April 1991, the veteran reported 
that she had great difficulty finding words, and an examiner 
observed that the veteran was quite aphasic, although she was 
able to make herself understood with persistence.  The 
diagnosis remained that of skull fracture and closed head 
injury, aphasia, decreased mental functioning, headaches, 
right paresis and dizzy spells.  The examiner apparently 
determined that the veteran, who had made great strides in 
handling her check book, was competent to handle her own 
monies and affairs.  

During a VA examination in September 1993, although an 
examiner described memory as surprisingly well preserved, the 
examiner also referenced residual comprehensive speech 
difficulties, as well as change in personality and difficulty 
with calculations.  Another examiner, who diagnosed chronic 
organic brain syndrome, indicated that intellectual 
functioning was somewhat impaired and apparently concluded 
that the veteran was competent to handle her own monies and 
matters.  

During a VA examination in September 1997, examination 
revealed no evidence of language disorder during the 
interview, the veteran's speech being characterized as 
articulate and spontaneous.  The diagnoses included status 
post left cerebral traumatic injury, 1985, with residual 
right hemianopsia and probable seizure disorder.  

Subsequently, during an examination in March 1999, an 
examiner observed that the veteran had difficulty maintaining 
a thought and communicating.  That examiner's assessments 
included skull fracture with closed head injury with aphasia, 
decreased mental function, headache, mild right hemiparesis, 
right homonymous hemianopsia and seizure disorder.  A 
psychiatric examiner at that time observed aphasia and 
diagnosed dementia, secondary to traumatic brain injury, in 
connection with which the examiner assigned as global 
assessment of functioning (GAF) evaluation of 30.  

This evidence does not warrant the reduction of the veteran's 
evaluation from 100 percent to 70 percent or the 
consequential termination of special monthly compensation.  
The Board observes that substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
dementia associated with brain trauma, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, dementia warrants a 
100 percent evaluation if it results in impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  A 70 percent contemplates severe 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996).  

Under the new criteria, a 100 percent evaluation is warranted 
for a mental disorder, if the disorder results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted where a psychiatric disorder results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1999).

The results of the September 1997 examination, which 
apparently failed to reveal aphasia, open the possibility of 
a disability less severe than that anticipated by a total 
evaluation.  However, the report of the current psychiatric 
examination, which documents a GAF evaluation of 30 clearly 
establishes a condition of such severity as to warrant a 
total evaluation, both under the old criteria and the new 
criteria.  Even, assuming, arguendo, that a staged reduction 
rating is a legally available option, see Fenderson v. West, 
12 Vet. App. 119 (1999), the body of evidence taken together 
does not suggest an overall improvement in the veteran's 
condition at the time of the reduction so significant as to 
warrant a reduction in the veteran's evaluation utilizing the 
criteria applicable to dementia.  The RO's decision on appeal 
references determinations by examiners that the veteran was 
competent to handle her funds.  Although the veteran's 
incompetence might be sufficient to demonstrate a disability 
so significant such as to render the veteran totally 
disabled, it does not follow that simply because the veteran 
is determined to be competent that she no longer meets the 
criteria for a total evaluation.  Other evidence associated 
with the claims file which suggests a considerable degrees of 
dependency by the veteran upon her mother draws into question 
the propriety of the reduction.  For instance, a November 
1995 VA hospital discharge report which references a 
diagnosis of traumatic brain injury also reflects that it was 
the veteran's mother who was responsible at the time for 
dispensing the veteran's medication.  

The Board notes that both the statement of the case and a 
July 1998 supplemental statement of the case issued in the 
course of the veteran's appeal incorrectly framed the issue 
at hand in terms of the appropriateness of an evaluation 
rather than the propriety of the reduction which was effected 
by the rating decision on appeal.  Although an August 1999 
statement of the case correctly addressed the issue on appeal 
in terms of the propriety of the reduction, that statement of 
the case reflects consideration of whether the reduction in 
question constituted clear and unmistakable error.  It is 
unnecessary, however, that the veteran meet the high hurdle 
of clear and unmistakable error in order to challenge that 
rating decision, which is the subject of the current appeal.  
Given the long history prior to the reduction in question of 
a disability warranting a total evaluation, development of 
evidence in March 1999 of an extremely severe disability, and 
the relative paucity of evidence of sustained significant 
improvement in the veteran's condition, restoration of both a 
total evaluation and of special monthly compensation, is 
warranted.  


ORDER

Restoration of a total evaluation for a skull fracture and 
closed head injury with aphasia, decreased mental function, 
headaches, mild right hemiparesis and a history of dizzy 
spells is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

